Citation Nr: 0703813	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  00-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
shoulders.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964, and on active duty for training from September 1966 to 
October 1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In a February 2004 
decision, the Board denied the veteran's claims to reopen.  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a May 2006 
decision, the Court vacated the Board's February 2004 
decision because the Board, in finding compliance with VA's 
duty to notify as imposed by the Veterans Claims Assistance 
Act of 2000 (VCAA), relied on various post-decisional 
documents in violation of Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The Court remanded the issues for 
readjudication in light of its recent VCAA decisions, 
particularly Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(failing to provide veteran with notice of what constitutes 
material evidence will almost always be prejudicial).  

Between the Board's decision and the Court Order noted above, 
additional issues were raised and developed at the RO 
(including the reopening of these claims).  A substantive 
appeal was filed on those issues, and thereafter, additional 
evidence was added to the record which, apparently because of 
the appellate process, the RO did not have a chance to 
review.  Those issues have not otherwise been certified to 
the Board and the only issues properly before the Board at 
this time are reflected on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the adequacy of notice the veteran received under 
provisions of the VCAA and its implementing regulations.  In 
its decision of May 2006, the Court instructed the Board to 
pay particular attention to the Court's recent decision in 
Kent, and to cure the use of post-decisional documents as 
notice to the appellant.

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess and Hartmann v. Nicholson, which held that the 
VCAA requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the only sure way to cure any 
deficiencies in the notification the veteran received 
pursuant to the VCAA is to remand this matter to the RO for 
proper notification and de novo readjudication.

As the claims remanded by the Court were first filed back in 
July 1999, a prior version of 38 C.F.R. § 3.156(a) governs 
this appeal and that version of the new and material evidence 
standard should be explained in the veteran's notification.  
The regulations implementing the VCAA do include a revision 
of the provisions of § 3.156, which applies to claims filed 
on and after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  

The Board observes that the RO's July 1999 letter to the 
veteran, sent before the rating decision under appeal was 
issued which denied the veteran's July 1999 claims, attempted 
to define the then version of the § 3.156(a) standard, but 
failed to inform the veteran about the basis on which his 
prior claims related to arthritis in the shoulders and a left 
knee disorder were denied.  Therefore, in this matter under 
remand from the Court, the Board finds that the RO failed to 
notify the veteran of what constituted "material" evidence 
in the context of his particular claims to reopen.  See Kent, 
supra, at 11.

The Board observes too that the RO's February 2004 letter to 
the veteran, sent before the RO's rating decision was issued 
which denied the veteran's May 2003 claims, attempted to 
define the applicable new and material evidence standard, but 
failed to inform the veteran about the basis on which his 
prior claims related to arthritis in the shoulders and a left 
knee disorder were denied.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send appropriate letters 
to the veteran and his counsel to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decisions in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Kent 
v. Nicholson, 20 Vet. App. 1 (2006), and 
this appeal.  One letter to the veteran 
should specifically include the former 
version of 38 C.F.R. § 3.156(a) applicable 
to the veteran's claims which are the 
subject of this appeal.  The basis of the 
original denial should also be set forth.

2.  If any other medical records are 
identified by the veteran or his counsel 
as part of this development, they should 
be sought and obtained by the RO to the 
extent possible.  Copies of all 
correspondence related to obtaining 
medical records should be associated with 
the claims file.

3.  Then the RO should readjudicate the 
veteran's claims whether new and material 
evidence has been submitted to reopen 
claims of entitlement to service 
connection for arthritis of the shoulders 
and a left knee disorder, considering all 
evidence submitted since the reopened 
claim.  This should include consideration 
of evidence recently added to the record.  
If the benefits sought on appeal remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claims, 
and a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the July 2002 SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to afford due process; 
it is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



